            Case 2:20-cr-00003-JAM Document 28 Filed 03/10/21 Page 1 of 1




   Memorandum
   United States Attorney’s Office
   Eastern District of California



          2:20-CR-0003-JAM
 Subject: U.S. v. Ryan Guidry                          Date:    March 10, 2021

                                                             Andre M. Espinosa
                                                             U.S. Attorney’s Office
           The Honorable John A. Mendez,                     Eastern District of California
 To:                                                   From:
           Courtroom Deputy Gabriel Michel                   501 I Street, Ste 10-100
                                                             Sacramento, California 95814
                                                             Telephone: (916) 554-2700

        The parties jointly request that the Court vacate the hearing for Judgment and Sentencing in
this matter for defendant Ryan Guidry, currently scheduled for February 23, 2021, at 9:15 a.m., and set
a hearing for Judgment and Sentencing on June 8, 2021, at 9:15 a.m.

        The defendant’s counsel has been contacted informally and will have additional notice through
this request and any further notice the Court files.

       Defendant Ryan Guidry is currently not in custody.
